DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 02/10/2021. Claims 1-7 are pending in the case. Claim 1 is an independent claim.

Response to Arguments
Applicant's amendment to claim 1 and argument regarding the objection to claim 1 is persuasive. Accordingly, this objection is hereby withdrawn.
Applicant's prior art arguments have been fully considered but they are not persuasive. Applicant argues that “[n]othing in Bishop indicates that the transformers store any information at all about transformation pathways,” because, “Bishop states that it is the coordinator (ref. 210) that directs the processing workflow.” Moreover, Applicant argues that, “Fig. 6A does not seem to show that any node contains information about a plurality of adjacent nodes.” Examiner respectfully disagrees. Figure 6A depicts the transformers 604 and 606 receiving information from twitteringestemmitter 602, respectively performing processing in transformers 604 and 606, and sending the processed information to @#JoinTransformer 608. More specifically, twitteringestemmitter 602 forms respective connections with transformers 604 and 606, and transformers 604 and 606 form respective connections with @#JoinTransformer 608 in order to pass the information through the various paths on the computational graph (see Bishop at paragraphs 110-113). Bishop teaches that these connections may be made using network protocols such as TCP/IP (see Bishop at paragraph 72). Accordingly, and regardless of whether the coordinator 210 specifically directs the processing workflow, each node stores information regarding the source of the information being received and the destination for the 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Bishop et al. (U.S. Pat. App. Pub. No. 2017/0075721, hereinafter Bishop) in view of Stojanovic et al. (U.S. Pat. App. Pub. No. 2016/0092557, hereinafter Stojanovic) and Simitsis et al. (U.S. Pat. App. Pub. No. 2013/0097592, hereinafter Simitsis).

As to independent claim 1, Bishop teaches:
A system for predictive analysis of data sets using an actor-driven distributed computational graph, comprising (Paragraph 53, big-data platform):
a computing device comprising a processor and a memory (Paragraph 129);
a pipeline orchestrator comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to (Figure 1, orchestration 112. Paragraph 152):
… wherein:
each path represents a transformation pipeline comprising a pipeline manager and one or more activity actors (Figure 2, scheduler 208, coordinator 210, workers 214. Paragraphs 152, 37, and 38); and
each node in the directed computational graph stores information comprising one or more of the paths including information about a plurality of adjacent nodes (Figure 6A, stage a and b with transformers 604, 606, and 608. Paragraph 110, transformers 604 and 606 send the processed information to transformer 608);
cache a plurality of data contexts provided by a pipeline manager of at least one of the plurality of transformation pipelines (Figure 2, rich contextual data store 110);…
a pipeline manager comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to (Figure 2, scheduler 208 and coordinator 210. Paragraphs 152, 37, and 38):
create a plurality of activity actors, each comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to (Figure 2, worker tier 214. Figure 3, worker nodes):
receive at least a set of data as a transformation input (Figure 2, input pipeline 204);
perform an individual transformation upon a set of data (Figure 2, worker tier);
produce a data context based at least in part on the individual transformation (Figure 2, rich contextual data store 110);
provide the transformed set of data as a transformation output (Figure 2, output pipeline 218); and
provide the data context as a context output (Figure 2, rich contextual data store 110);
provide reporting data to the pipeline orchestrator (Figure 1, arrow connections between streaming containers 106, batch containers 108, rich contextual data store 110, and orchestration 112).
Bishop does not appear to expressly teach create a directed computational graph comprising nodes representing data transformation activities and edges representing messaging between the nodes, and further comprising a plurality of paths between the nodes along edges; provide at least a portion of the plurality of data contexts to a pipeline manager of at least one of the plurality of transformation pipelines; receive a data context from at least one of either the pipeline orchestrator or one of the plurality of activity actors; and provide the data context to at least one of either the pipeline orchestrator or one of the plurality of activity actors.
Stojanovic teaches provide at least a portion of the plurality of data contexts to a pipeline manager of at least one of the plurality of transformation pipelines (Figure 3, prepare engine 312, transform engine 312. Paragraph 69, prepare engine 312 can perform context extraction. Paragraph 53, a streaming pipeline can be provided that processes data); receive a data context from at least one of either the pipeline orchestrator or one of the plurality of activity actors (Figure 3, arrow into the prepare engine 312); and provide the data context to at least one of either the pipeline orchestrator or one of the plurality of activity actors (Figure 3, arrow out of the prepare engine 312).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the big data processing of Bishop to include the data preparation and analysis of Stojanovic to determine similarities and relationships in data more easily (see Stojanovic at paragraph 14).
Simitsis teaches create a directed computational graph comprising nodes representing data transformation activities and edges representing messaging between the nodes, and further comprising a plurality of paths between the nodes along edges (Figure 2. Paragraph 134, displays a flow graph, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the big data processing of Bishop to include the flow graph of Simitsis to help combine data from multiple heterogeneous sources into a unifying format for analysis and tactical decision-making (see Simitsis at paragraph 2).

As to dependent claim 4, Bishop further teaches the structure of a transformation pipeline is a directed graph with a plurality of individual transformations forming the nodes or vertexes of the graph and the output stream between each node forming the edges (Paragraph 68, workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow.).

As to dependent claim 5, Bishop further teaches an individual transformation within a pipeline acts as a data store and forms a queue for subsequent transformations to be performed in series (Paragraph 35, sequentially queued in a pipeline).

As to dependent claim 6, Bishop further teaches an activity actor is configured to receive a context output as an additional transformation input (Figure 1, connection between rich contextual data store 110 and streaming 106 and batch containers 108).

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Bishop in view of Stojanovic, Simitsis, and Ginis et al. (U.S. Pat. App. Pub. No. 2007/0174233, hereinafter Ginis).

As to dependent claim 2, the rejection of claim 1 is incorporated.

Ginis teaches a transformation pipeline has multiple antecedent transformation outputs used as transformation inputs into an individual transformation (Figure 4, broker 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the big data processing of Bishop to include the distributed stream processing system of Ginis to improve or optimize through appropriate placement of information transforms (see Ginis at paragraph 10).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Bishop does not appear to expressly teach a transformation output is used as a transformation input to multiple downstream transformations.
Ginis teaches a transformation output is used as a transformation input to multiple downstream transformations (Figure 4, three outputs of transform depicted on the left side of broker 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the big data processing of Bishop to include the distributed stream processing system of Ginis to improve or optimize through appropriate placement of information transforms (see Ginis at paragraph 10).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Bishop in view of Stojanovic , Simitsis, and Marozzo et al. (Marozzo, Fabrizio, Domenico Talia, and Paolo Trunfio. "P2P-MapReduce: Parallel data processing in dynamic Cloud environments." Journal of Computer and System Sciences 78, no. 5 (2012): 1382-1402., hereinafter Marozzo).

claim 7, the rejection of claim 1 is incorporated.
Bishop teaches a plurality of activity actors communicate directly with each other in a peer-to-peer arrangement to exchange data and messages (Page 1395, paragraph 2, P2P-MapReduce framework that allows nodes to communicate and collaborate in a peer-to-peer fashion).
Bishop does not appear to expressly teach receiving only flow coordination messages from the pipeline manager.
Marozzo teaches receiving only flow coordination messages from the pipeline manager (Figure 2, coordinator 210).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the big data processing of Bishop to include the P2P-based big data processing techniques of Marozzo to improve reliability while managing the scalability and network traffic (see Marozzo at page 1382, introduction, page 1399 network traffic, and page 1401, scalability).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126